Citation Nr: 0730241	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected disability pension benefits in the amount 
of $9,279.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from November 1952 to November 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the RO's Committee 
on Waivers and Compromises.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board notes that we previously remanded the veteran's 
claim in May 2007 to afford him a Travel Board hearing.  In 
an August 2007 memorandum, the RO indicated that the veteran 
agreed to accept a hearing via videoconference in lieu of his 
requested Travel Board hearing.  The veteran was sent a 
letter in August 2007 which scheduled him for his hearing in 
September 2007.  Thereafter, in September 2007, the RO 
informed the Board that neither the RO nor the veteran's 
representative had been able to contact the veteran.

Therefore, the Board has concluded that it is possible the 
veteran's contact information has changed, and he did not 
receive the hearing notice.  Consequently, a remand is 
necessary to contact the veteran, determine whether he wants 
a rescheduled hearing, and schedule him for such a hearing at 
his request.

Accordingly, the case is REMANDED for the following action:

Using whatever means are available, the RO 
should ascertain the veteran's current 
address and contact information.  The 
veteran should be asked whether he wishes 
to be rescheduled for a Board hearing.  
Thereafter, if the veteran wishes to 
appear at a hearing, the RO should 
schedule the veteran for whatever hearing 
he desires (i.e., Travel Board or 
videoconference).  The RO must notify the 
veteran of the date of such hearing by 
sending a letter of notification to the 
veteran at the address it acquires, with a 
copy to his representative.  A copy of the 
notice to the veteran of the scheduling of 
the hearing should be placed in the 
record, keeping in mind the 30-day advance 
notice requirement specified at 38 C.F.R. 
§ 19.76 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

